Citation Nr: 1446809	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-26 356	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left leg disorder.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO denied entitlement to service connection for a left leg disorder.  In December 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

The Board notes that, in his September 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in a subsequent March 2014 statement, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2013). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudication documents that are duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file contains no documents that this time.


FINDINGS OF FACT

1.  The Veteran in this case had active duty service from January 1980 to January 1984.

2.  In October 2014, the Board has received information from the Social Security Administration which confirms that the Veteran died in July 2014. 




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


